DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks on Pages 10-12 regarding the rejection of Claims 1 and 18 under 35 U.S.C. 103 over Li in view of Oyama have been fully considered but is not persuasive and/or moot under new grounds of rejection. The rejection of Claim 18 is withdrawn in view of the cancelation of the claim.
Applicant’s remarks on Page 10 regarding the rejection of Claims 4 and 7 under 35 U.S.C. 103 over Li and Oyama further in view of Irisawa ‘168 have been fully considered but is not persuasive and/or moot under new grounds of rejection.
Applicant’s remarks on Page 10 regarding the rejection of Claim 5 under 35 U.S.C. 103 over Li and Oyama further in view of Wang ‘812 have been fully considered but is not persuasive and/or moot under new grounds of rejection. Wang ‘812 remains applicable to the invention as claimed.
Applicant’s remarks on Page 10 regarding the rejection of Claims 6, 8, and 19 under 35 U.S.C. 103 over Li and Oyama further in view of Wang ‘341 have been fully considered but is not persuasive and/or moot under new grounds of rejection. The rejection of Claim 19 is withdrawn in view of the cancelation of the claim. Wang ‘341 remains applicable to the invention as claimed.
Applicant’s remarks on Page 10 regarding the rejection of Claim 9 under 35 U.S.C. 103 over Li and Oyama further in view of Irisawa ‘626 have been fully considered but is not persuasive and/or moot under new grounds of rejection.
The rejection of Claim 20 has been with drawn in view of the cancelation of the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (“Integrated device for optical stimulation and spatiotemporal electrical recording of neural activity in light-sensitized brain tissue”).
Regarding Claim 1, Zhang teaches a photoacoustic targeting system, (Abstract “a novel dual-modality hybrid device, which consists of a tapered coaxial optical waveguide (‘optrode’) integrated into a 100 element intra-cortical multi-electrode recording array. We first demonstrate the dual optical delivery and electrical recording capability of the single optrode in in vitro preparations of mouse retina, photo-stimulating the native retinal photoreceptors while recording light-responsive activities”), comprising:
a) a light source configured to emit pulsed light (4.2 Mouse brain slice electrophysiology and photostimulation “440 nm blue laser diode, with pulse widths of up to 100 ms in duration”);
b) a micropipette electrode, (Abstract “optrode”), configured to deliver the pulsed light to a target cell, (Introduction, Paragraph 4 “The optrode itself is a dual-device element providing simultaneous light delivery” and Fig. 3 “green laser light stimulus (~2 s pulses)”), wherein the micropipette electrode includes a hollow tubular body (shown in Fig. 1a, re-produced below, the tubular body is empty), and a tapered tip at a distal end of the hollow tubular body (2.1 Fabrication procedure of single optrode and methods, Paragraph 1 “The single optrode is a tapered”), wherein the tapered tip decreases in width as it extends from the hollow tubular body (shown in Fig. 1a, re-produced below), and wherein the tapered tip includes an opening to a hollow interior of the hollow tubular body (shown in Fig. 1a, re-produced below); 
c) an acoustic transducer, (Abstract “intra-cortical multi-electrode recording array”), configured to receive photoacoustic signals generated due to optical absorption of light energy by the target cell (5.2 Spatiotemporal mapping of light-induced seizure wave by integrated optrode-MEA device in mouse brain slices, Paragraph, 3 “Optical stimulation pulses of 15 mW peak power into the fiber at 440 nm with duration of 500 μs were delivered to the center of the fluorescent region. Inter-stimulus intervals were about 60 s. Light-induced epileptiform events were not observed until at least 30 min after the commencement of PTX flow. The spatiotemporal propagation of the epileptic waves was recorded by the multi-electrode array.”); and 
d) a controller, (5.1 Dual-modality optrode-MEA device fabrication and experiment arrangement for cortical slices, Paragraph 2 “A dedicated data acquisition system (Cerebus; Blackrock Microsystems)”), configured to
i) determine a position of the micropipette electrode relative to the target cell based on the photoacoustic signals, (shown in Fig. 7b, re-produced below, “EYFP fluorescence and the positions of the electrodes in the coronal slice. […] The red circle in the left panel […] represent the position of the optrode,” for which the position is determined based on the fluorescent response of the target cell), wherein the target cell is a neuron (Abstract “Optical stimulation of genetically target neurons […] has been reported as a means for millisecond temporal control of neuronal spiking activities with cell-type selectivity” ad 4.3 Single optrode stimulation of ChR2-expressing neurons, Paragraph 1 “In the optrode experiment, a healthy neuron at the depth of about 50 μm in the fluorescent region was patched with a glass micropipette.”), and 
ii) capture electrophysiological recordings of the neuron through the micropipette electrode (3.3 Electrical recording characteristics of optrodes in mouse retina, Paragraph 1 “The electrical impedance of the optrode determines the bandwidth and the root-mean-square noise, thus its capability for extracellular electrophysiological recordings of neural activities.”).

    PNG
    media_image1.png
    361
    337
    media_image1.png
    Greyscale

Fig. 1 of Zhang

    PNG
    media_image2.png
    491
    682
    media_image2.png
    Greyscale

Fig. 7 of Zhang

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (“Integrated device for optical stimulation and spatiotemporal electrical recording of neural activity in light-sensitized brain tissue”) in view of Kuck et al. (“Visible electroluminescent subwavelength point source of light”).
	Regarding Claim 3, Zhang teaches all limitations of Claim 1, as discussed above. Furthermore, Zhang teaches wherein the hollow tubular body of the micropipette electrode includes a hollow tubular glass body (2.1 Fabrication procedure of single optrode and methods, Paragraph 1 “The single optrode is a tapered glass optical fiber”).
	However, while Zhang does teach a gold coating, (2.1 Fabrication procedure of single optrode and methods, Paragraph 1 “a 500 nm thick gold film was deposited on the tapered surface”), Zhang does not explicitly teach the body is covered with an aluminum coating.
In an analogous glass micropipette field of endeavor, Kuck teaches a photoacoustic targeting system (shown in Fig. 3, re-produced below), wherein the body is covered with an aluminum coating (Page 140 “an aluminum coating is placed around the pipette tip in order to prevent light from escaping through the glass walls.” One of ordinary skill in the art would understand that it would be a reasonable modification to expand the coating to include the body of the pipette to ensure the all of the light reaches its delivery destination). 

    PNG
    media_image3.png
    364
    246
    media_image3.png
    Greyscale

Fig. 3 of Kuck
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Zhang and Kuck because including an aluminum coating to cover the hollow tubular glass body of the micropipette electrode ensures no delivered light escapes through the glass, thus creating an efficient procedure.

Claims 4, 5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (“Integrated device for optical stimulation and spatiotemporal electrical recording of neural activity in light-sensitized brain tissue”), further in view of Wang et al. (US 10160249812), hereinafter referred to as Wang ‘812.
Regarding Claim 4, Zhang teaches all limitations of Claim 1, as discussed above. Furthermore, Zhang teaches the micropipette electrode (Abstract “optrode”). 
However, the Zhang does not explicitly teach a lens configured to reduce a beam width of the pulsed light and including a receiving face positioned relative to the light source to receive the pulsed light, and an emitting face positioned relative to the micropipette electrode such that the pulsed light exiting the lens enters the micropipette electrode.
In an analogous photoacoustic field of endeavor, Wang ‘812 teaches a lens, ([0099] “an optical assembly of lenses”), configured to reduce a beam width, ([0099] “The focusing device includes an optical assembly of lenses […] that […] converges the laser light toward the focal point”), of the pulsed light, ([0127] “laser pulses”), and including a receiving face positioned relative to the light source, ([0127] “a dual wavelength light source”), to receive the pulsed light, (implied as a common feature of lenses, shown as an example in Fig. 2, annotated and re-produced by examiner below. See also Thor Labs NPL, “Achieve a Tighter Focus.”), and an emitting face positioned relative to the micropipette electrode such that the pulsed light exiting the lens enters the micropipette electrode (implied as a common feature of lenses, shown as an example in Fig. 2, annotated and re-produced by examiner below. See also Thor Labs NPL, “Achieve a Tighter Focus.”).

    PNG
    media_image4.png
    480
    531
    media_image4.png
    Greyscale

Fig. 2 of Wang
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Wang ‘812 because the combination allows the efficient transfer of the light from the light source to the micropipette electrode, thus reducing the possibility for loss of pulsed light intended for the micropipette electrode.
Regarding Claim 5, the modified system of Zhang teaches all limitations of Claim 4, as discussed above. Furthermore, Wang ‘812 teaches wherein the lens is an achromatic doublet lens ([0131] “the optical module 1908 may further include a pair of optical lenses, including, but not limited to a pair of achromatic doublets”).
 It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Wang ‘812 because the combination provides a smaller focal spot and reduced chromatic aberration, which is beneficial when targeting small portions of tissue.
Regarding Claim 7, the modified system of Zhang teaches all limitations of Claim 4, as discussed above. Furthermore, Zhang teaches an optical fiber (Fig. 3 “optical fiber guided 532 nm laser light through the optrode”), including a first end and a second end, (as shown in Fig. 3, annotated and re-produced by examiner below), wherein the first end of the optical fiber is positioned to receive the pulsed light, (as shown in Fig. 3, annotated and re-produced by examiner below), and wherein the second end of the optical fiber is positioned relative to the micropipette electrode such that the pulsed light exiting the second end of the optical fiber enters the micropipette electrode (as shown in Fig. 3, annotated and re-produced by examiner below).

    PNG
    media_image5.png
    527
    431
    media_image5.png
    Greyscale

Fig. 3 of Zhang
However, Zhang does not explicitly teach a lens to receive the pulsed light.
In an analogous photoacoustic field of endeavor, Wang ‘812 teaches a lens, ([0099] “an optical assembly of lenses”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Wang ‘812 because the combination provides a smaller focal spot and reduced chromatic aberration, which is beneficial when targeting small portions of tissue. Furthermore, because the combination teaches incorporating a lens in the pulsed light path, the light path entering and exiting the optical fiber will include all limitations of the invention as claimed.
Regarding Claim 9, the modified system of Zhang teaches all limitations of Claim 7, as discussed above. Furthermore, Zhang teaches wherein the second end of the optical fiber is fused to the micropipette electrode (3.2 Dual optical stimulation and electrical recording by the optrode in mouse retina “the green laser was coupled into the optrode via its fiber end” and as seen in Fig. 3, re-produced above).

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (“Integrated device for optical stimulation and spatiotemporal electrical recording of neural activity in light-sensitized brain tissue”) and Wang et al. (US 10160249812), as applied to Claims 4 and 7 above, further in view of Wang et al. (US 20070299341), hereinafter referred to as Wang ‘341.
Regarding Claim 6, the modified system of Zhang teaches all limitations of Claim 4, as discussed above. However, the modified system of Zhang does not explicitly teach wherein the lens is positioned such that the pulsed light enters the micropipette electrode on an edge of a sidewall of the hollow tubular body at a proximal end of the hollow tubular body.
In an analogous photoacoustic imaging field of endeavor, Wang ‘341 teaches a photoacoustic targeting system, ([0003] “This invention generally relates to imaging technologies and, more particularly, to apparatus for imaging biological tissue samples such as a breast of a living human using techniques such as photoacoustic […] tomography.”), wherein the lens ([0038] “concave lens 144”), is positioned such that the pulsed light ([0035] “laser energy”), enters the micropipette electrode, ([0035] “waveguide 120”), on an edge of a sidewall ([0035] “window 124” and Fig. 10, re-produced below), of the hollow tubular body (inherent, as waveguides are hollow and the depiction of waveguide 120 in Fig. 10 is tubular), at a proximal end (shown in Fig. 10, annotated and re-produced by examiner below), of the hollow tubular body.

    PNG
    media_image6.png
    605
    375
    media_image6.png
    Greyscale

Fig. 10 of Wang ‘341
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Wang ‘341 because the combination not only ensures efficient transfer of the pulsed light from source to micropipette electrode but also directs the energy to a biological sample, so that the sample can be evaluated to determine dielectric and/or optical properties of the cells or tissue, as taught by Wang ‘341 in [0006]. Furthermore, because the combination teaches incorporating a lens in the pulsed light path, the light path entering the sidewall will include all limitations of the invention as claimed.
Regarding Claim 8, the modified system of Zhang teaches all limitations of Claim 7, as discussed above. Furthermore, Zhang teaches wherein the second end of the optical fiber is positioned such that the pulsed light, (Introduction, Paragraph 4 “The optrode itself is a dual-device element providing simultaneous light delivery” and Fig. 3 “green laser light stimulus (~2 s pulses)”), enters the micropipette electrode (as in Fig. 3, re-produced above).
However, Zhang does not explicitly teach the light entering on a sidewall of the body.
In an analogous photoacoustic imaging field of endeavor, Wang ‘341 teaches the pulsed light ([0035] “laser energy”), enters the micropipette electrode, ([0035] “waveguide 120”), on an edge of a sidewall ([0035] “window 124” and Fig. 10, re-produced above).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Wang ‘341 because the combination not only ensures efficient transfer of the pulsed light from source to micropipette electrode but also directs the energy to a biological sample, so that the sample can be evaluated to determine dielectric and/or optical properties of the cells or tissue, as taught by Wang ‘341 in [0006]. Furthermore, because the combination teaches incorporating a sidewall in the pulsed light path, the light path entering the sidewall will include all limitations of the invention as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022. The examiner can normally be reached M-Th 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA CHRISTINA TALTY/               Examiner, Art Unit 3793             

/Oommen Jacob/               Primary Examiner, Art Unit 3793